DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending in the current application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 11 recite the term “a hardly adhesive material.”  This is a relative term which renders the claims indefinite.  The term “hardly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  No guidance is provided that would allow one of ordinary skill in the art to determine what specific properties pertain to the term “hardly” or to determine a quantitative scope of the term.  For the purposes of examination claims 10 and 11 are interpreted as instead reciting “an or a non-adhesive material.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ieda et al. (JP 20130134329 A, herein English machine translation utilized for all citations).
Regarding Claim 1, Ieda teaches a sealant composition exhibiting excellent adhesive strength (i.e. an adhesive composition) (Ieda, [0001], [0006]-[0007]).  Ieda teaches the adhesive composition comprises (A) a (meth)acrylic-based ABA type block copolymer, (B) a (meth)acrylic acid ester monomer, 
Regarding Claim 2, Ieda further teaches the (meth)acrylic-based ABA type block copolymer comprises the A segment (i.e. X segment), where the A segment has a glass transition temperature (Tg) of preferably 80oC or higher (Ieda, [0010]).  Ieda’s A segment Tg is within the claimed range of 70oC or higher, and therefore, completely satisfies the claimed range (see MPEP 2131.03).  Ieda further teaches the B segment (i.e. Y segment) has a Tg of preferably -10oC or lower (Ieda, [0013]).  Ieda’s Y segment Tg is within the claimed range of 0oC or lower, and therefore, completely satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 3, Ieda further teaches the A segment (i.e. X segment) is a polymer block of a methacrylate compound having an alkyl group of 1-3 carbons such as methyl methacrylate, ethyl methacrylate, and n-propyl methacrylate (Ieda, [0012]).  Ieda further teaches the B segment (i.e. Y segment) is a polymer block of an acrylate compound having an alkyl group of 4-20 carbons such as n-butyl acrylate, isobutyl acrylate, and 2-ethylhexyl acrylate (Ieda, [0015]).
Regarding Claim 5, Ieda further teaches the A segment (i.e. X segment) is included in the (meth)acrylic-based ABA type block copolymer in an amount of preferably 10-50 wt% (Ieda, [0016]).  
Regarding Claim 6, Ieda further teaches the (meth)acrylic acid ester monomer is a monofunctional monomer that has one (meth)acryloyl group (Ieda, [0025]-[0027]).
Regarding Claim 7, Ieda further teaches the (meth)acrylic acid ester monomer includes phenoxyethyl (meth)acrylate, phenoxydiethylene glycol (meth)acrylate, or phenoxypolyethylene glycol (meth)acrylate (Ieda, [0026]).
Regarding Claim 8, Ieda further teaches the (meth)acrylic-based ABA type block copolymer is included in an amount of 10-70 parts by weight relative to 100 total parts of adhesive composition (Ieda, [0021]).  Ieda also teaches the (meth)acrylic acid ester monomer is included in an amount of 30-90 parts by weight relative to 100 total parts of adhesive composition (Ieda, [0027]).  Ieda’s ranges yield a content range of ~11 to 233 parts by weight of the (meth)acrylic-based ABA type block copolymer relative to 100 parts by weight of the (meth)acrylic acid ester monomer ([10/90]*100=11.1 to [70/30]*100=233.3 parts by weight).  Ieda’s derived content range substantially overlaps with the claimed range, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 9, Ieda further teaches the radical initiator includes peroxides (Ieda, [0052]).
Regarding Claims 10 and 11, Ieda further the adhesive composition is for forming a sealing pattern on a substrate, where the substrate material includes polyethylene terephthalate and cycloolefin polymers (as required by claim 11) (Ieda, [0003]-[0004], [0069], [0084]).
Regarding Claim 12, Ieda further teaches the adhesive composition exhibits viscoelastic properties that achieve a sufficient balance of viscosity and coat-ability (Ieda, [0018]-[0020], [0053], [0064]); and also teaches adhesive composition examples that are dissolved into a solution and stirred, oC/min to 115oC before coating and curing (Ieda, [0072], [0074]-[0080]).  One of ordinary skill in the art would readily understand that the adhesive composition exists in a liquid state at room temperature (~25oC) during solution formation and stirring, and therefore, render obvious the limitations of claim 12 with a predictable and reasonable expectation of success (see MPEP 2143).
Regarding Claims 13 and 14, Ieda further teaches curing the adhesive composition as discussed above for claim 1 to yield a cured sealant for adhering substrates of a liquid crystal display (i.e. a bonded body as required by claim 14) (Ieda, [0018]-[0020], [0027], [0069]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ieda et al. (JP 20130134329 A, herein English machine translation utilized for all citations) as applied to claim 1 above, and further in view of Onogi et al. (US 2009/0136774 A1) as evidenced by Everaerts et al. (US 2004/0097658 A1).
Regarding Claim 4, Ieda teaches the adhesive composition as discussed above for claim 1.
Ieda remains silent regarding measuring the melt flow index at 190oC and 2.16 kg, and also remains silent regarding the adhesive composition exhibiting a melt flow index of 20 or less.
Onogi, however, teaches an adhesive resin composition comprising block copolymers that include (meth)acrylate-based blocks, where the melt flow index of the resin composition can be measured at 190oC and 2.16 kg and can preferably be between about 0.1 to 25 g/10min to achieve improved mechanical strength and good mold-ability (Onogi, [0002], [0017]-[0021], [0046]-[0063], [0287]).  Onogi teaches that it is well known and well within the abilities of those skilled in the art to measure melt flow index at 190o
Since Ieda and Onogi both disclose adhesive resin compositions comprising block copolymers that include (meth)acrylate-based blocks, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have measured, adjusted, controlled, and optimized Ieda’s adhesive composition melt flow index within the claimed range to achieve improved mechanical strength and good mold-ability as taught by Onogi (Ongi, [0287], see MPEP 2143, MPEP 2144.05, II).

Conclusion
The prior art made of record that is considered pertinent to Applicant's disclosure, but that is not presently relied upon includes: 
Everaerts et al. (US 2006/0024521 A1) that teaches a (meth)acrylate triblock copolymer for pressure sensitive adhesives.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782